OPINION — AG — ** SCHOOL BOARDS — DISMISSAL OF TEACHERS — GROUNDS FOR DISMISSAL — CURRENT CONTRACT YEAR — RELEVANCE OF EVIDENCE ** UNDER THE PROVISIONS OF 70 O.S. 6-103 [70-6-103], 70 O.S. 6-133 [70-6-133], PROVIDING FOR THE DISMISSAL (REMOVAL, FIRING) OF TEACHERS FOR DESIGNATED GROUNDS, THE ACTS, OR INCIDENTS CONSTITUTING THE GROUNDS FOR DISMISSAL MUST BE ACTS OR INCIDENTS WHICH OCCURRED DURING THE PRESENT EMPLOYMENT AND CONTRACTURAL YEAR. ALLEGED ACTS OR INCIDENTS FROM PRIOR CONTRACTURAL YEARS 'CANNOT' CONSTITUTE GROUNDS FOR DISMISSAL UNDER A PRESENT EMPLOYMENT CONTRACT. PRESENT EMPLOYMENT CONTRACTS ARE CONSIDERED TO BE ONLY THOSE CONTRACTS FOR THE PRESENT FISCAL SCHOOL YEAR AND DO NOT INCLUDE PRIOR YEARS PURSUANT TO CONTINUED EMPLOYMENT AS REFERRED IN 70 O.S. 6-101 [70-6-101] (REMOVAL, LEGAL, GUIDELINES, RULES AND REGULATIONS) CITE: OPINION NO. 71-360, 70 O.S. 6-122 [70-6-122] 70 O.S. 6-101 [70-6-101], 75 O.S. 310 [75-310], OPINION NO. SEPTEMBER 1, 1954 — EDUCATION (R. THOMAS LAY) ** SEE: OPINION NO. 77-112 (1977) **